                          Case 5:20-cv-02155-LHK Document 121 Filed 09/14/20 Page 1 of 9



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        TRAVIS LEBLANC (251097)
                    3   (tleblanc@cooley.com)
                        KATHLEEN R. HARTNETT (314267)
                    4   (khartnett@cooley.com)
                        BENJAMIN H. KLEINE (257225)
                    5   (bkleine@cooley.com)
                        DANIELLE C. PIERRE (300567)
                    6   (dpierre@cooley.com)
                        JOSEPH D. MORNIN (307766)
                    7   (jmornin@cooley.com)
                        EVAN G. SLOVAK (319409)
                    8   (eslovak@cooley.com)
                        KELSEY R. SPECTOR (321488)
                    9   (kspector@cooley.com)
                        101 California Street, 5th Floor
                   10   San Francisco, California 94111-5800
                        Telephone:     +1 415 693 2000
                   11   Facsimile:     +1 415 693 2222

                   12   Attorneys for Defendant
                        ZOOM VIDEO COMMUNICATIONS, INC.
                   13

                   14                                UNITED STATES DISTRICT COURT

                   15                           NORTHERN DISTRICT OF CALIFORNIA

                   16                                     SAN JOSE DIVISION
                   17

                   18   IN RE: ZOOM VIDEO COMMUNICATIONS             Master Case No. 5:20-cv-02155-LHK
                        INC. PRIVACY LITIGATION,
                   19
                                                                     DEFENDANT ZOOM VIDEO
                   20                                                COMMUNICATIONS, INC.’S REQUEST FOR
                        This Documents Relates To:                   JUDICIAL NOTICE IN SUPPORT OF
                   21   All Actions                                  DEFENDANT’S MOTION TO DISMISS
                                                                     PLAINTIFFS’ CONSOLIDATED AMENDED
                   22                                                COMPLAINT
                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                   DEFENDANT ZOOM’S REQUEST FOR
                                                                                                 JUDICIAL NOTICE
                                                                              MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 121 Filed 09/14/20 Page 2 of 9



                    1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                    2          PLEASE TAKE NOTICE THAT on February 4, 2021 at 1:30PM or as soon thereafter as it may

                    3   be heard in the above-entitled court, Defendant Zoom Video Communications, Inc. (“Zoom”) will

                    4   request that the Court consider Exhibits 1-6 to the supporting Declaration of Jacqueline Hill (“Hill

                    5   Declaration”) in adjudicating Zoom’s concurrently-filed Motion to Dismiss Plaintiffs’

                    6   Consolidated Amended Complaint (“Motion to Dismiss”). Specifically, Zoom will request that the

                    7   Court (a) take judicial notice of Exhibits 1-6 to the Hill Declaration under Federal Rule of Evidence

                    8   201 and (b) consider them because they are incorporated by reference into the Consolidated

                    9   Amended Complaint (“Complaint”). This Request is based on the instant Request and supporting

                   10   memorandum of points and authorities, Zoom’s Motion to Dismiss and supporting memorandum

                   11   of points and authorities, the Hill Declaration and its exhibits, all pleadings and papers on file in

                   12   this matter, and such other matters as may be presented to this Court at the time of the hearing.

                   13                                    STATEMENT OF RELIEF SOUGHT

                   14          Zoom seeks an order that Exhibits 1-6 to the Hill Declaration are properly before the Court

                   15   on Zoom’s Motion to Dismiss both because they are subject to judicial notice and incorporated by

                   16   reference into the Complaint.

                   17                                STATEMENT OF ISSUES TO BE DECIDED

                   18          1.      Whether the Court should take judicial notice of Exhibits 1-6 to the Hill Declaration

                   19   in ruling on Zoom’s Motion to Dismiss.

                   20          2.      Whether Exhibits 1-6 to the Hill Declaration are incorporated by reference into the

                   21   Complaint and therefore must be considered by the Court in ruling on Zoom’s Motion to Dismiss.

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                            DEFENDANT ZOOM’S REQUEST FOR
 SAN FRANCISCO                                                           2                                  JUDICIAL NOTICE
                                                                                         MASTER CASE NO. 5:20-CV-02155-LHK
                              Case 5:20-cv-02155-LHK Document 121 Filed 09/14/20 Page 3 of 9



                    1                               MEMORANDUM OF POINTS AND AUTHORITIES

                    2   I.        DOCUMENTS SUBJECT TO THIS REQUEST
                    3             Defendant Zoom requests that the Court take judicial notice of Exhibits 1-6 to the Hill

                    4   Declaration set out below consistent with Rule 201 of the Federal Rules of Evidence and the

                    5   authorities discussed, infra:

                    6             1.      Exhibit 1 to the Hill Declaration: The Zoom Terms of Service (“TOS”) available at

                    7   https://zoom.us/terms.

                    8             2.      Exhibit 2 to the Hill Declaration: Zoom’s current Privacy Statement (“Privacy

                    9   Policy,” hereon) from August 2020, available at https://zoom.us/privacy.

                   10             3.      Exhibit 3 to the Hill Declaration: The Zoom Privacy Policy that was in place at the

                   11   time Plaintiffs filed their Complaint and which they describe as “Zoom Privacy Policy (July 2020)”

                   12   (available at https://web.archive.org/web/20200701131636/https://zoom.us/privacy).

                   13             4.      Exhibit 4 to the Hill Declaration: The Zoom Privacy Policy dated March 29, 2020

                   14   (available at https://web.archive.org/web/20200331050320/https:/zoom.us/ privacy).

                   15             5.      Exhibit 5 to the Hill Declaration: The Zoom Privacy Policy dated March 18, 2020

                   16   (available at https://web.archive.org/web/20200321054647/https://zoom.us/privacy).

                   17             6.      Exhibit 6 to the Hill Declaration: The Zoom Privacy Policy dated

                   18   February 23, 2020 (available at https://web.archive.org/web/20200314182734/https://zoom.us/

                   19   privacy).

                   20    I.            LEGAL STANDARD FOR REQUESTING JUDICIAL NOTICE

                   21              “[C]ourts must consider the complaint in its entirety, as well as other sources courts
                   22   ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular, documents
                   23   incorporated into the complaint by reference, and matters of which a court may take judicial notice.”
                   24   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (citation omitted) (emphasis
                   25   added); accord, e.g., Skilstaf, Inc. v. CVS Caremark Corp., No. 09-cv-2514, 2010 WL 199717, at *2
                   26   (N.D. Cal. Jan. 13, 2010) (same).
                   27              Judicial notice is appropriate for facts “not subject to reasonable dispute” that are either
                   28   generally known or that “can be accurately and readily determined from sources whose accuracy
COOLEY LLP
ATTORNEYS AT LAW                                                                             DEFENDANT ZOOM’S REQUEST FOR
 SAN FRANCISCO                                                             3                                 JUDICIAL NOTICE
                                                                                          MASTER CASE NO. 5:20-CV-02155-LHK
                           Case 5:20-cv-02155-LHK Document 121 Filed 09/14/20 Page 4 of 9



                    1   cannot reasonably be questioned.” Fed. R. Evid. 201(b). “[A]s a general matter, websites and their
                    2   contents may be proper subjects for judicial notice” provided that the party provides the court with a
                    3   copy of the relevant webpage. Caldwell v. Caldwell, No. 05-cv-4166, 2006 WL 618511, at *4 (N.D.
                    4   Cal. Mar. 13, 2006), order clarified, 2006 WL 734405 (N.D. Cal. Mar. 20, 2006) (Hamilton, J.);
                    5   Opperman v. Path, Inc., 205 F. Supp. 3d 1064, 1069 n.3 (N.D. Cal. 2016) (taking judicial notice of
                    6   online policies as they “were publicly available on [a] website and their existence [could not]
                    7   reasonably be questioned”); Kinderstart.com, LLC v. Google, Inc., No. C 06-2057, 2007 WL 831806,
                    8   at *21 n.20 (N.D. Cal. Mar. 16, 2007) (taking judicial notice of “web-page printouts”). Archived
                    9   websites may be judicially noticed—that is, accurate copies of original websites that are catalogued
                   10   and accessible on archival platforms like the Internet Archive located at archive.org (also known as
                   11   the “Wayback Machine”). Erickson v. Neb. Mach. Co., No. 15-cv-01147, 2015 WL 4089849, at *1
                   12   n.1 (N.D. Cal. July 6, 2015) (“Courts have taken judicial notice of the contents of web pages available
                   13   through the Wayback Machine as facts that can be accurately and readily determined from sources
                   14   whose accuracy cannot reasonably be questioned.”) (collecting cases); Tompkins v. 23andMe, Inc.,
                   15   2014 WL 2903752, at *1 n.1 (N.D. Cal. June 25, 2014) (taking judicial notice of archived version of
                   16   website available on the Wayback Machine).
                   17             In ruling on a motion to dismiss, a court may also consider documents not physically
                   18   attached to the pleading if they are incorporated by reference. Solis v. Webb, 931 F. Supp. 2d 936,
                   19   943 (N.D. Cal. 2012) (quoting Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994) (overruled on
                   20   other grounds)). A document is incorporated by reference “if the complaint specifically refers to the
                   21   document and if its authenticity is not questioned.” Id. (quoting Branch, 14 F.3d at 453). But a
                   22   document can also be incorporated by reference if a plaintiff “highlight[s] only the portions of certain
                   23   documents that support their claims, while omitting portions of those documents that weaken their
                   24   claims.” Jones v. Micron Tech. Inc., 400 F. Supp. 3d 897, 905 (N.D. Cal. 2019).
                   25
                         II.    ARGUMENT
                   26

                   27           The documents in Exhibits 1-6 are subject to judicial notice because they are or were

                   28   publicly available on Zoom’s website and also available through the Internet Archive and because
COOLEY LLP
ATTORNEYS AT LAW                                                                              DEFENDANT ZOOM’S REQUEST FOR
 SAN FRANCISCO                                                             4                                  JUDICIAL NOTICE
                                                                                           MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 121 Filed 09/14/20 Page 5 of 9



                    1   they are documents on which Plaintiffs’ claims rely and are therefore incorporated by reference.

                    2            A.     The Court Should Take Judicial Notice of the Zoom Terms of Service and
                                        Privacy Policies.
                    3

                    4            Zoom’s current TOS (Exhibit 1) and Privacy Policy (Exhibit 2) are properly subject to

                    5   judicial notice because they are capable of accurate and ready determination by visiting Zoom’s

                    6   website. See Moore v. Apple, Inc., 73 F. Supp. 3d 1191, 1197 n.1 (N.D. Cal. 2014); Opperman v.

                    7   Path, Inc., 84 F. Supp. 3d 962, 976 (N.D. Cal. 2015); Datel Holdings Ltd. v. Microsoft Corp., 712

                    8   F. Supp. 2d 974, 983-85 (N.D. Cal. 2010). It is well-established that courts may take judicial notice

                    9   of a party’s website, including its policies that are available online. See, e.g., Moore, 73 F. Supp.

                   10   3d at 1197 (taking judicial notice of Apple’s iOS License Agreements and granting in part motion

                   11   to dismiss based on those agreements); Opperman, 84 F. Supp. 3d at 976 (taking judicial notice of,

                   12   inter alia, Apple’s privacy policy, because it was “publicly available, standard documents that

                   13   [were] capable of ready and accurate determination”); Datel Holdings, 712 F. Supp. 2d at 983-85

                   14   (taking judicial notice of Microsoft’s software license, Terms of Use, and website printouts,

                   15   because they were standard documents that were publicly available online and thus capable of

                   16   accurate and ready determination); Caldwell, 2006 WL 618511, at *4 (agreeing that “as a general

                   17   matter, websites and their contents may be proper subjects for judicial notice”). Therefore, the

                   18   Court should take judicial notice of Zoom’s current Terms of Service and Privacy Policy (Exhibits

                   19   1, 2.)

                   20            The Court should also take judicial notice of prior versions of Zoom’s Privacy Policy that

                   21   were available on Zoom’s website and that are available via the Internet Archive. (Exhibits 3-6.)

                   22   Courts regularly take judicial notice of “web pages available through the [Internet Archive (also

                   23   known as the Wayback Machine)] as facts that can be accurately and readily determined from

                   24   sources whose accuracy cannot reasonably be questioned.” See, e.g., Erickson v. Neb. Mach. Co.,

                   25   2015 WL 4089849, at *1 n.1 (citations omitted); see Sabatini v. Price, No. 17-cv-1597, 2018 WL

                   26   1638258, at *5 n.6 (S.D. Cal. Apr. 5, 2018), aff'd sub nom. Sabatini v. Azar, 749 F. App’x 588 (9th

                   27   Cir. 2019) (taking judicial notice of website via Wayback Machine for the purpose of identifying

                   28   information that was available to plaintiff); Craigslist, Inc. v. DealerCMO, Inc., No. 16-cv-1451,
COOLEY LLP
ATTORNEYS AT LAW                                                                            DEFENDANT ZOOM’S REQUEST FOR
 SAN FRANCISCO                                                           5                                  JUDICIAL NOTICE
                                                                                         MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 121 Filed 09/14/20 Page 6 of 9



                    1   2017 WL 6334142, at *3 n.3 (N.D. Cal. Apr. 11, 2017) (“it is likely . . . appropriate to take judicial

                    2   notice of the appearance of the listed websites in the past,” based on the Wayback Machine)

                    3   (citation omitted); United States ex rel. Hong v. Newport Sensors, Inc., No. 13-cv-1164, 2016 WL

                    4   8929246, at *3 (C.D. Cal. May 19, 2016) (“district courts in this circuit have routinely taken judicial

                    5   notice of content from the Internet Archive's Wayback Machine pursuant to this rule, as we do

                    6   here”) (collecting cases); UL LLC v. Space Chariot Inc., 250 F. Supp. 3d 596, 604 n.2 (C.D. Cal.

                    7   2017) (collecting cases).

                    8          B.      The Exhibits Are Also Incorporated by Reference into the Complaint.
                    9          The Court should also take judicial notice of Exhibits 1-6 because the Complaint

                   10   incorporates these documents by reference.

                   11                  1.      The Complaint quotes from the February 23, March 29, and July 2020
                                               Privacy Policies.
                   12

                   13          In alleging Zoom engaged in conduct inconsistent with its own policies, Plaintiffs quote

                   14   portions of three different iterations of Zoom’s Privacy Policy (Exhibits 3, 4, 6) spanning February

                   15   to July, 2020. (Compl. ¶¶ 100-113.) These include lengthy quotations and extensive paraphrasing.

                   16   In addition, the Complaint excerpts the February 23, 2020 Policy (Exhibit 6) directly as part of the

                   17   allegations regarding Zoom’s treatment of, inter alia, meeting recordings. (See id. ¶ 118.)

                   18          Because the FAC directly quotes from and refers to these three iterations of Zoom’s Privacy

                   19   Policies, the Court should find Exhibits 3-6 to be incorporated into the Complaint by reference.

                   20   See, e.g., Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (“Plaintiffs quoted

                   21   [the document] in their Complaint and provided the web address where [it] could be found online.

                   22   Plaintiffs thereby incorporated [the document] into the Complaint by reference”) (citation omitted);

                   23   Song fi Inc. v. Google, Inc., 108 F. Supp. 3d 876, 880 & n.2, 884-85 (N.D. Cal. 2015) (considering

                   24   YouTube’s Terms of Service cited in the complaint as incorporated by reference in granting motion

                   25   to dismiss); In re Google Phone Litig., No. 10-cv-1177, 2012 WL 3155571, at *6-7 (N.D. Cal. Aug.

                   26   2, 2012) (where complaint referenced Google’s “agreements” with customers, considering

                   27   Google’s Terms of Sale in granting motion to dismiss); Casper Sleep, Inc. v. Mitcham, 204 F. Supp.

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                             DEFENDANT ZOOM’S REQUEST FOR
 SAN FRANCISCO                                                            6                                  JUDICIAL NOTICE
                                                                                          MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 121 Filed 09/14/20 Page 7 of 9



                    1   3d 632, 636 n.2 (S.D.N.Y. 2016) (considering website excerpted in and linked from complaint as

                    2   incorporated by reference in granting in part motion to dismiss).

                    3                   2.      The Complaint relies on Zoom’s Terms of Service and Privacy Policies
                                                (Exhibits 1-6).
                    4

                    5           A contract is incorporated by reference when the plaintiff’s claim implicates the allocation

                    6   of rights and duties set forth in the contract. See Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038

                    7   (9th Cir. 2010) (billing agreement between the parties was incorporated by reference where

                    8   defendant’s liability for conversion “depends in large part on its authorization to [retain the funds

                    9   at issue]); Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995)

                   10   (agreement incorporated by reference where complaint “relies heavily upon its terms and effect”);

                   11   Shuckett v. DialAmerica Mktg. Inc., No. 17-cv-2073, 2019 WL 913174, at *3 (S.D. Cal. Feb. 22,

                   12   2019) (holding contract not explicitly referenced in complaint was incorporated by reference

                   13   because “[w]hether or not [the defendant] was permitted to do (or restricted from doing) certain

                   14   tasks ‘depends in large part on its authorization to do so’ under the parties’ contract”) (citation

                   15   omitted).

                   16           The Complaint incorporates the Zoom TOS (Exhibit 1) and Privacy Policies (Exhibits 2-

                   17   6) by reference because Plaintiffs claim that Zoom intentionally deceived Plaintiffs regarding its

                   18   treatment of user data (Compl. ¶ 110) and subjected users to inadequate security protocols that

                   19   purportedly fell short of its representations (id. ¶ 115).

                   20           Any person who registers for a Zoom account is presented with the TOS during the

                   21   registration process and must click “Confirm” to register their agreement to the TOS and Privacy

                   22   Policy. (Hill Decl. ¶ 4.) And every version of the Terms of Service during 2020 expressly

                   23   incorporated by reference whatever Zoom Privacy Policy was operative at that time. (Id.; see also

                   24   Exhibit 1, TOS ¶ 19.) Further, every operative TOS in 2020 contained a clause that governs the

                   25   steps Zoom takes to secure its users’ information. (See Exhibit 1, TOS ¶ 5 (“Zoom will maintain

                   26   reasonable physical and technical safeguards to prevent unauthorized disclosure of or access to

                   27   Content, in accordance with industry standards.”).)

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                            DEFENDANT ZOOM’S REQUEST FOR
 SAN FRANCISCO                                                             7                                JUDICIAL NOTICE
                                                                                         MASTER CASE NO. 5:20-CV-02155-LHK
                           Case 5:20-cv-02155-LHK Document 121 Filed 09/14/20 Page 8 of 9



                    1          Here, where Plaintiffs claim that Zoom failed to protect their data or misrepresented what

                    2   their data would be used for, Zoom’s Privacy Policy and TOS are essential to the analysis because

                    3   they govern the relationship between the parties on these issues. Indeed, the Privacy Policy

                    4   explains what data Zoom collects, why it does so, and what Zoom may do with that data once

                    5   collected. And Plaintiffs uniformly allege they are, or were, Zoom users and, indeed, all but one

                    6   of the Plaintiffs alleges they registered for Zoom, meaning they affirmatively had to consent to the

                    7   TOS and Privacy Policy. (See Compl. ¶¶ 17, 20, 24, 29, 32, 35, 38, 42, 45, 49.) The TOS and

                    8   Privacy Policy are thus inherently connected and are both necessary to understand the nature of the

                    9   relationship between Zoom and its users and the conduct in which Zoom is authorized to engage.

                   10   Accordingly, the Zoom TOS and Privacy Policies identified above (Exhibits 1-6) should be

                   11   considered incorporated into the Complaint. See Shuckett, 2019 WL 913174, at *3; Swartz v.

                   12   KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007) (incorporation by reference “‘[p]revent[s] []

                   13   plaintiffs from surviving a Rule 12(b)(6) motion by deliberately omitting [references to] documents

                   14   upon which their claims are based’”) (citation omitted); Parrino v. FHP, Inc., 146 F.3d 699, 706

                   15   (9th Cir. 1998), as amended (July 28, 1998) (where claim rested on terms of parties’ agreement,

                   16   documents containing those terms were properly considered at motion to dismiss stage).

                   17          Indeed, Plaintiffs’ selective quotation of portions of Zoom’s Privacy Policy (see Compl. ¶¶

                   18   100-104) paints an incomplete picture of the information Zoom provided to Plaintiffs regarding its

                   19   privacy and cybersecurity practices of which Plaintiffs now complain. The incorporation by

                   20   reference doctrine is “designed to prevent” just this sort of “artful pleading by plaintiff[s].” Jones,

                   21   400 F. Supp. at 905 (incorporation-by-reference “is a tool to prevent plaintiffs from highlighting

                   22   only the portions of certain documents that support their claims, while omitting portions of those

                   23   documents that weaken their claims”) (citation omitted). Thus, the doctrine supports a finding here

                   24   that both the TOS and Privacy Policies that were available to Plaintiffs when they registered for

                   25   Zoom accounts are incorporated into the Complaint by reference, and it is wholly appropriate for

                   26   the Court to consider these documents (Exhibits 1-6) in ruling on Zoom’s Motion to Dismiss.

                   27   III.   CONCLUSION

                   28          For the foregoing reasons, Zoom respectfully requests that this Court take judicial notice of
COOLEY LLP
ATTORNEYS AT LAW                                                                             DEFENDANT ZOOM’S REQUEST FOR
 SAN FRANCISCO                                                            8                                  JUDICIAL NOTICE
                                                                                          MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 121 Filed 09/14/20 Page 9 of 9



                    1   the documents attached as Exhibits 1-6 to the Declaration of Jacqueline Hill and find that they are

                    2   incorporated by reference into the Complaint.

                    3   Dated: September 14, 2020                           COOLEY LLP
                                                                            MICHAEL G. RHODES (116127)
                    4                                                       TRAVIS LEBLANC (251097)
                                                                            KATHLEEN R. HARTNETT (314267)
                    5                                                       BENJAMIN H. KLEINE (257225)
                                                                            DANIELLE C. PIERRE (300567)
                    6                                                       JOSEPH D. MORNIN (307766)
                                                                            EVAN G. SLOVAK (319409)
                    7                                                       KELSEY R. SPECTOR (321488)
                    8

                    9
                                                                            By: /s/ Michael G. Rhodes
                   10                                                           Michael G. Rhodes (116127)
                   11                                                       Attorneys for Defendant
                                                                            ZOOM VIDEO COMMUNICATIONS, INC.
                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                          DEFENDANT ZOOM’S REQUEST FOR
 SAN FRANCISCO                                                          9                                 JUDICIAL NOTICE
                                                                                       MASTER CASE NO. 5:20-CV-02155-LHK
